—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 16, 2000, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of attempted criminal sale of a controlled substance in the third degree in satisfaction of a three-count indictment. He was sentenced as a second felony offender to an indeterminate prison term of 3V2 to 7 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Espino, 279 AD2d 798; People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.